Bethany Blackson, Calcasieu Parish District Attorney's Office, 901 Lakeshore Drive, Lake Charles, LA 70601, (337) 437-3400, COUNSEL FOR APPELLEE: State of Louisiana
Nicholas Pizzolatto, Jr., Department of Children & Family Services, 1919 Kirkman Street, Lake Charles, LA 70601, (337) 491-2470, COUNSEL FOR APPELLEE: State of Louisiana, Department of Children & Family Services
Richard D. Moreno, Richard D. Moreno, LLC, 125 W. School Street, Lake Charles, LA 70601, (337) 433-9535, COUNSEL FOR APPELLANT: T.A.
Mike K. Stratton, Public Defender's Office, 1032 Ryan Street, Lake Charles, LA 70601, (337) 436-1718, COUNSEL FOR APPELLEE: K.D.
Ann McSpadden, Child Advocacy Program, One Lakeshore Drive, Suite 1110, Lake Charles, LA 70629, (337) 491-2461, COUNSEL FOR APPELLEES: G.M.A. K.K.A.
Court composed of Ulysses Gene Thibodeaux, Chief Judge, Marc T. Amy, and Elizabeth A. Pickett, Judges.
AMY, Judge.
*1213As noted in the companion matter of Tracy Alexander v. State of Louisiana, Dep't of Children and Family Services , 18-154 (La.App. 3 Cir. -/-/18), --- So.3d ----, the appellant's motion for appeal, as well as the corresponding order of appeal, included the captions and the trial court docket numbers of both the petition for nullity as well as the underlying termination of parental rights proceedings. The appellate record of each matter was lodged with this court. While the instant docket number is the appeal filed from the petition for termination of parental rights, we note that the appellant does not brief issues relating to the merits of the termination matter. Those issues are, therefore, not addressed further herein. See Uniform Rules-Courts of Appeal, Rule 2-12.4(B)(4) (providing that "[a]ll assignments of error and issues for review must be briefed. The court may consider as abandoned any assignment of error or issue for review which has not been briefed.") Therefore, we leave the underlying judgment undisturbed. See also State in the Interest of G.M.A. & K.K.A. , 16-405 (La.App. 3 Cir. 9/28/16), 201 So.3d 1014, writ denied , 16-1945 (La. 11/18/16), 210 So.3d 290. All costs of this appeal are assessed against Tracy Alexander.
AFFIRMED.